Exhibit 10.3 NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS AND IN THE CASE OF (B) ABOVE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CHINA GREEN MATERIAL TECHNOLOGIES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED HAS BEEN DELIVERED. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. CHINA GREEN MATERIAL TECHNOLOGIES, INC. WARRANT Warrant No. [WW-A-00] Dated:[ , 2010] CHINA GREEN MATERIAL TECHNOLOGIES, INC., a Nevada corporation (the "Company"), hereby certifies that, for value received, Corporate Stock Transfer, Inc., or its registered assigns, as escrow agent (the "Holder"), is entitled to purchase from the Company up to a total of 700,000 shares of common stock, par value $0.001 per share (the "Common Stock"), of the Company (each such share, a "Warrant Share" and all such shares, the "Warrant Shares") at an exercise price equal to $0.90 per share (as adjusted from time to time as provided in Section 10, the "Exercise Price"), during the Exercise Period (as defined below) and subject to the terms and conditions set forth herein.This Warrant (this "Warrant") is issued pursuant to the Securities Purchase Agreement dated as of January 11, 2010 by and among the Company and the purchasers identified on the signature pages thereto (the "Purchase Agreement"). 1.Definitions.In addition to the terms defined elsewhere in this Warrant, capitalized terms that are not otherwise defined herein have the meanings given to such terms in the Purchase Agreement. 2.Escrow; Exercise Period.This Warrant will be deposited into an escrow account maintained by the Holder, in its sole capacity as escrow agent, and may be released in whole or in part to Company-approved investor relations firms designated by ARC China, Inc. in its sole discretion ("IR Firms") on or before September 30, 2010 pursuant to the terms of the Purchase Agreement and the Escrow Agreement dated as of the date hereof by and among the Company, the Holder, Garwood Securities LLC and United Western Bank (the "Escrow Agreement").The exercise period of this Warrant shall commence on the date that the Warrant or any portion of the Warrant is assigned by the initial Holder to an IR Firm in accordance with the Escrow Agreement and shall continue until the one-year anniversary of the date of such direction (the "Exercise Period"). 3.Registration of the Warrant Shares.The Company shall register the Warrant Shares pursuant to the terms of the registration provisions set forth in the Purchase Agreement.The Company may deem and treat the registered Holder of this Warrant as the absolute owner hereof for the purpose of any exercise hereof or any distribution to the Holder, and for all other purposes, absent actual notice to the contrary. 4.Registration of Transfers.The Company shall register the transfer of any portion of this Warrant in the Warrant Register, upon surrender of this Warrant, with the Form of Assignment attached hereto duly completed and signed, to the Company’s transfer agent or to the Company at its address specified herein; provided, however, that the Holder shall not transfer such Warrant or any portion thereof unless such transfer is exempt under applicable federal and state securities laws and which transfer will not result in any liability of any kind to the Company where the Holder may be deemed to be a Distributor (as defined in Regulation S under the Securities Act) of the Warrant or any portion thereof on behalf of the Company.Upon any such registration or transfer, a new warrant to purchase Common Stock, in substantially the form of this Warrant (any such new warrant, a "New Warrant"), evidencing the portion of this Warrant so transferred shall be issued to the transferee and a New Warrant evidencing the remaining portion of this Warrant not so transferred, if any, shall be issued to the transferring Holder.The acceptance of the New Warrant by the transferee thereof shall be deemed the acceptance by such transferee of all of the rights and obligations of the Holder of a Warrant. 5.Exercise and Duration of Warrants. (a)Exercise.This Warrant shall be exercisable by the registered Holder at any time and from time to time on or after the date hereof to and including the Expiration Date.At 5:00 P.M., east coast standard time on the Expiration Date, the portion of this Warrant not exercised prior thereto shall be and become void and of no value. (b)Procedures for Exercise.The Holder may exercise this Warrant by delivering to the Company (i) an exercise notice, in the form attached hereto (the "Exercise Notice"), appropriately completed and duly signed, and (ii) payment of the Exercise Price for the number of Warrant Shares as to which this Warrant is being exercised (which may take the form of a "cashless exercise" if so indicated in the Exercise Notice and if a "cashless exercise" may occur at such time pursuant to
